Rudkin, J.
(dissenting) — I dissent. I do not think that the instrument described in the information in this case is a thing of value, for the want of a payee. It was so held in Rex v. Richards, Russ. & Ryan, 192, and Rex v. Randall Id., 195. See, also: Rex v. Pateman, Id., 454; People v. Galloway, 17 Wend. 540; In re Payson, 23 Kan. 757; 12 Am. & Eng. Ency. Law (2d ed.), 834; Daniels, Neg. Inst. (5th ed.), § 102; Wharton, Crim. Law (10th ed.), § 1196. The rule announced by these authorities is not affected in any way by the provisions of the act regulating negotiable instruments in this state. Section 14 of that act provides that:
“Where the instrument is wanting in any material particular, the person in possession thereof has a prima facie authority to complete it by filling up the blanks therein. And a signature on a blank paper delivered by the person making the signature in order that the paper may be converted into a negotiable instrument operates as a prima facie authority to fill it up as such for any amount.” Laws 1899, p. 343.
But this statute is simply declaratory of the common law or law merchant, as theretofore administered in the courts of England and the United States. Such was the law in the jurisdictions where the above cited cases were decided. Daniels, Negotiable Instruments (5th ed.), §§ 142, 143. Before a prosecution for forgery or' obtaining money under false pretenses can be sustained on an instrument of this kind, it must appear that the instrument is sufficient on its face to charge some person; in other words, it must require extrinsic evidence to show its invalidity. People v. Galloway, supra; Wharton, Crim. Law, § 680.
In my opinion, the instrument described in this information is a nullity, a contract with but one party thereto, á *475promise to pay no one. Without discussing the other objections urged against the information, the judgment should be affirmed.